Exhibit Articles Of Incorporation Of The Resourcing Solutions Group, Inc. I, the person hereinafter named as incorporator, for the purpose of associating to establish a corporation, under the provisions and subject to the requirements of Title 7, Chapter 78 of Nevada Revised Statutes, and the acts amendatory thereof, and hereinafter sometimes referred to as the General Corporation Law of the State of Nevada, do hereby adopt and make the following Articles of Incorporation: FIRST ARTICLE The name of the corporation (hereinafter called the “Corporation”) is The Resourcing Solutions Group, Inc. SECOND ARTICLE The name of the corporation’s resident agent in the State of Nevada is State Agent and Transfer Syndicate, Inc., and the street address of the said resident agent where process may be Served on the corporation is 202 North Curry Street, Suite 100, Carson City, NV 89703. The Mailing address and the street address of the said resident agent are identical. THIRD ARTICLE The Corporation is authorized to issue 2,000,000,000 shares of Common Stock, having a par value of $.001 per share, and 20,000,000 shares of Preferred Stock having a par value of $.001 per share. A. Each share of Common Stock shall be entitled to one (1) vote per share upon any matter presented to the stockholders for their vote or approval, including the election of directors. B. The preferred Stock may be issued from time to time in series, with such designations, preferences, conversion rights, cumulative, relative, participating, optional or other rights, qualifications, limitations or restrictions thereof as shall be stated and expressed inthe resolution or resolutions providing for the issuance of such Preferred Stock, adopted by the Board of Directors pursuant to the authority granted in these Articles of Incorporation. the authority of the Board of Directors with respect to each class or series shall include, but not be limited to, determination of the following: 1. The number of shares constituting that class or series and the distinctive designation of that class or series; 2. The dividend rate on the shares of that class or series, whether dividends shall be cumulative, and, if so, from which date or dates, and the relative rights of priority, if any, of payment of dividends on shares of that class or series; 3.
